943 So. 2d 288 (2006)
Johnny HARGREAVES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-830.
District Court of Appeal of Florida, Third District.
November 29, 2006.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Robinson v. State, 761 So. 2d 269 (Fla.1999); Lopez v. State, 536 So. 2d 226, 229 (Fla.1988).